Citation Nr: 0100253	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an original evaluation greater than 10 
percent for a headache disorder.  

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to service 
connection for a bilateral shoulder and bilateral knee 
disabilities.  

4.  Entitlement to service connection for joint pain of the 
shoulders and knees, as due to an undiagnosed illness.  

5.  Entitlement to service connection for a disability 
characterized as an upper lumbar spine disorder, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a nervous 
condition, to include as due to an undiagnosed illness.

8.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back condition.

9.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974 and from December 1990 to September 1991.  He 
had service in the Southwest Asia Theater of Operations from 
February 1991 to August 1991.  The record also reflects 
additional National Guard service.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), where the service connection for 
headaches were established as 10 percent disabling, and the 
remainder of the benefits sought on appeal were denied.  

The issues of entitlement to service connection for 
undiagnosed illnesses manifested by respiratory 
symptomatology, joint pain, skin and nervous manifestations; 
whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to service 
connection for a bilateral shoulder and bilateral knee 
disorder; the issue of entitlement to service connection for 
an upper lumbar spine disorder, and whether an original 
evaluation greater than 10 percent for a headache disability 
is warranted are the subjects of the REMAND section of this 
decision, set forth below.


FINDINGS OF FACT

1.  In November 1983, the RO denied service connection for a 
back disorder because there was no evidence connecting 
current disabilities to disease or injury in service.  

2.  In July 1993, the RO denied service connection for a back 
disorder because there was no evidence connecting current 
disabilities to disease or injury in service.

3.  Evidence of a post-traumatic back disorder has been 
received since the RO's July 1993 denial.  As a nexus to the 
in-service injury was not previously of record, this evidence 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
back condition.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time. 38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d) 
and 20.302(a) (2000).  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist under 38 
U.S.C.A. § 5107 has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (2000).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (2000).

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) ("a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the final decision).  The Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). Importantly, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome, thus, no prejudice flows to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Service connection for a back condition was finally denied in 
a November 1983 rating decision.  The RO noted that the 
veteran's SMRs from his first period of service revealed that 
he was seen in April 1974 with a complaint of pain above the 
shoulder blade, and that he was seen in May 1974 complaining 
of a sore back from playing volleyball.  His September 1974 
discharge examination was negative for any residual back 
disability.  Subsequent medical evidence dated from January 
to September 1983 revealed treatment for left shoulder pain, 
left upper back pain with questionable torticollis or 
spondylosis.  Cervical spine x-ray exam reports showed no 
evidence of arthritis.  The RO determined that there was no 
nexus between any current back or shoulder complaints and 
service.  

Service connection was again denied for a back disability in 
a July 1993 RD.  The RO noted that DA Form 2173, dated March 
1991, showed that the veteran fell off a truck, with back and 
knee complaints.  The RO also noted that the SMRs from his 
second period of active service were devoid of diagnoses of a 
back disability.  The RO denied the claim for a back 
disability, noting that there was no continuity of treatment 
since service.  

The report of a December 1994 VA examination is of record, 
and shows that examination of the veteran's back was painful 
with decreased range of motion in the lumbo-sacral spine.  
The examiner diagnosed post-traumatic low back [illegible].  
This information is new, in that it presents new information 
of a current back disorder that is due to a traumatic injury, 
and material to the question of whether the veteran's has a 
current back disorder that is related to the in-service 
injury he suffered.  

Thus, for the above reasons, we determine that new and 
material has been presented since the July 1993 RO decision, 
and that the claim is reopened.  

However, as a complete copy of the veteran's SMRs from his 
second period of service do not appear to be of record, the 
issue of entitlement to service connection for a back 
disorder must be remanded for additional development.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a back disorder is reopened.  To this extent, 
the appeal is granted.  



REMAND

A review of the claims folder shows that entitlement to 
service connection was finally denied for a (bilateral) 
shoulder disability and a (bilateral) knee disability in a 
July 1993 RD.  However, the issue of whether new and material 
evidence has been received sufficient to reopen claims for a 
bilateral shoulder disability or a bilateral knee disability 
has not been addressed, and the veteran was not provided 
notice of the applicable laws and regulations regarding new 
and material evidence, with respect to these claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, because of potential prejudice that may arise to the 
appellant from the Board's recharacterization and 
consideration of these claims, the issues of whether new and 
material evidence has been received sufficient to reopen 
claims of service connection for a bilateral shoulder 
disability and a bilateral knee disability are remanded for 
further development. 

Additionally, our review of the claims folder shows that a 
complete copy of the veteran's SMRs from his second period of 
service do not appear to be of record.  Although some copies 
of treatment notes are of record, no entrance or separation 
examination reports are apparent.  Thus, the claims for 
service connection based on undiagnosed illnesses, an upper 
lumbar spine disorder, and a headache disability must be 
remanded for further development.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request a complete copy 
of the veteran's SMRs from his second 
period of service through all official 
channels.  

2.  The veteran should next be scheduled 
for a VA examination in order to 
determine whether it is as likely as not 
any current back disorder is related to 
service.  

3.  The examiner should:
	a)  diagnose any current back 
disorder, and
	b)  state whether it is as likely as 
not that any 	back disorder is related 
to either period of the 	veteran's 
service, or his in-service fall in 1991.  

4.  The RO should also adjudicate the 
issue of whether new and material 
evidence has been received sufficient to 
reopen claims of service connection for a 
bilateral shoulder disability and a 
bilateral knee disability, providing the 
veteran notice of the applicable laws and 
regulations regarding new and material 
evidence, pursuant to Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

5.  Next, if new and material evidence has 
been received, the RO should review the 
claims file and ensure that all 
notification and development action that 
may be required is completed.   See 
generally, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475.  

6.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(2000).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 



